    Case 4:18-cv-00247-ALM Document 180 Filed 06/17/20 Page 1 of 1 PageID #: 4128



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

    JASON LEE VAN DYKE                                     §
     Plaintiff,                                            §
                                                           §
    v.                                                     §        CASE NO. 4:18-CV-00247
                                                           §
    PAUL JOHNSON                                           §
     Movant.


                                                  ORDER

           Before the Court is Movant Criminal District Attorney Paul Johnson’s Motion to Quash

    Subpoena to Federal Rules of Civil Procedure 45(d)(3)(A). The Court, after considering the

    pleadings of the parties filed herein, is of the opinion that the following order shall issue:

           It is hereby ORDERED that Movant Criminal District Attorney Paul Johnson’s Motion
.
    to Quash Subpoena Pursuant to Federal Rules of Civil Procedure 45(d)(3)(A) is of merit and it is

    hereby in all things GRANTED.            Plaintiff’s Subpoena against Movant Criminal District

    Attorney Paul Johnson is quashed.

         SIGNED this 17th day of June, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
